Citation Nr: 1821695	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  04-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected impairment of the lumbar spine with degenerative disc disease (DDD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2009, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

Most recently, in a March 2017 Board decision, the claims were remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in November 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's service-connected impairment of the lumbar spine with DDD is not manifested by unfavorable ankylosis, additional noncompensated neurologic disability manifestations, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

2.  The service-connected impairment of the lumbar spine with DDD results in no more than moderately severe sciatic nerve group impairment that is manifested by numbness and pain in the right lower extremity.

3.  The service-connected impairment of the lumbar spine with DDD results in no more than moderately severe sciatic nerve group impairment that is manifested by numbness and pain in the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 40 percent for service-connected impairment of the lumbar spine with DDD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2017).

2.  The criteria for the assignment of a separate 40 percent rating, but no higher, for the right lower radicular nerve group associated with the service-connected impairment of the lumbar spine with DDD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.71a Note 1, 4.124a, DC 8520 (2017).

3.  The criteria for the assignment of a separate 40 percent rating, but no higher, for the left lower radicular nerve group associated with the service-connected impairment of the lumbar spine with DDD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.71a Note 1, 4.124a, DC 8520 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

Pursuant to the March 2017 Board Remand, the Veteran was afforded a VA examination in May 2017 as to the pending increased rating claim.  The report provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history and rendered findings responsive to the rating criteria.  The Board therefore concludes that the May 2017 VA examination is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  As such, the Board finds that VA has complied with the mandates of the March 2017 Board Remand and does not have a duty to assist that is unmet.  Neither the Veteran nor his representative has argued otherwise.

II. Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C. § 7104(a) (2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Veteran's lumbar spine disability is currently rated under 38 C.F.R. §§ 4.71a, DC 5237 (lumbosacral strain), which permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Following the criteria, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

In this case, the general rating formula for diseases and injuries of the spine is appropriate in that the medical evidence of record indicates that the Veteran's service-connected lumbar spine disability is primarily manifested by pain and loss of motion, which is congruent with the criteria set out in the general rating formula for diseases and injuries of the spine.

Here, the Veteran filed a claim of entitlement to an increased rating for his lumbosacral spine disability in November 2002, at which time he reported that his symptoms had worsened.

In a private medical report dated in July 2002, Dr. K.N. noted the Veteran's report of on-going back pain.  The Veteran indicated that his symptoms have been worse in the last couple of months.  His activities are generally sedentary, but he occasionally does more physical work.  In addition to back pain, the Veteran complained of numbness and pain radiating to his legs.  He relies upon a cane for ambulation.  He reported that his low back symptoms are aggravated by activities such as sitting, standing, or walking for more than ten to fifteen minutes.  He also reported exacerbation of symptoms with lifting.  Upon physical examination, forward flexion was limited to 15 degrees and extension was limited to 10 degrees.  The Veteran's reflexes were reduced in his bilateral lower extremities.  Dr. K.N. diagnosed the Veteran with chronic lumbar sprain/strain, lumbar disc protrusion L5-S1, and neurological sensory deficit L5-S1, greater in the right lower extremity.

The Veteran was afforded a VA examination in April 2003 at which time he reported constant daily low back pain with flare-ups with walking more than five minutes.  He takes at least one tablet of Motrin per day.  His pain radiates down his lower extremities, right greater than left.  He relies upon a cane for ambulation.  The Veteran has undergone acupuncture twice per month for the past six months.  He also uses a TENS unit daily.  The Veteran reported that he has been ordered by physicians to have bed rest and light duty on numerous occasions while he was actively working.  The Veteran stated that he is unable to drive for more than fifteen minutes.  Upon physical examination, there was tenderness over the lower lumbar spine in the midline and paralumbar region with bilateral paralumbar muscle spasms.  Range of motion was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  He had no anklylosis.  Straight leg raise testing was negative.  Range of motion testing showed forward flexion to 30 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees.  The Veteran's posture and gait were normal.  The examiner diagnosed the Veteran with minimal spondylosis of the lumbar spine with persistent pain syndrome.  The examiner opined that the Veteran "has significant limitations with lifting and carrying any kind of weight as well as prolonged standing, walking, sitting, driving, bending, crouching, and walking on uneven surfaces."

Private treatment records dated in April 2005 noted that the Veteran takes Motrin 800mg. three times per day to treat his low back symptoms.  The Veteran described back pain radiating into the buttocks and down into the legs with numbness, tingling and weakness extending into the legs.  He is unable to walk without a cane because he feels unsteady.  The Veteran indicated that his back pain is 10/10 in severity.  He exhibited tenderness in the low back with spastic nodulation.  He cannot heel, toe, or tandem walk.  The Veteran's treatment provider stated that the Veteran is "very unsteady even [when] walking with a cane."  His deep tendon reflexes were trace to absent throughout.  The private treatment provider diagnosed the Veteran with lumbosacral myoligamentous chronic sprain syndrome with radiculopathy, L4-S1 right greater than left.

The Veteran was afforded a VA examination in February 2007 at which time he reported intermittent low back pain without specific treatment.  He described his pain as 6/10 in severity, which flares to 9/10.  Flare-ups occur with walking and prolonged standing.  He experiences radiation of symptoms to his bilateral lower extremities, right greater than left.  He reported that he has had incapacitating episodes in the past; however, not in the past twelve months.  The Veteran exhibited tenderness to palpation diffusely over the paraspinal musculature, as well as the spinous process.  The examiner stated that range of motion was difficult to assess due to severe pain experienced by the Veteran during the examination.  Forward flexion was measured to 30 degrees with the Veteran using his arms on a chair to support himself.  Extension was to neutral, left and right lateral flexion was to 20 degrees.  The examiner opined that the Veteran's range of motion is significantly limited by pain upon repeated use, but not by weakness, fatigability, or lack of endurance.  The examiner reported that the Veteran ambulates with crutches.  The strength in is bilateral lower extremities was reduced to 4/5 for ankle dorsiflexion, ankle plantar flexion, as well as knee flexion and extension.  Sensation was decreased to light and sharp touch.  Reflexes were symmetrically absent for the patella and the Achilles tendons.  The examiner diagnosed the Veteran with spondylosis of the lumbar spine at L5-S1 with associated weakness in the bilateral lower extremities due to radicular symptoms.

The Veteran was afforded a VA neurological examination in March 2007 at which time physical examination of the Veteran was conducted in conjunction with review of his medical history.  The examiner noted that the Veteran's private treatment provider indicated that, in October 2002, the Veteran had an episode causing complete loss of function in the lower extremities.  The March 2007 VA examiner indicated that the October 2002 treatment provider's assessment, that the Veteran had cervical ligamentous and muscular injury as well as lumbosacral muscular ligamentous injury with an L5-S1 disk, was not credible.  Rather, the VA examiner indicated that the Veteran demonstrates a conversion reaction with no loss of strength in either lower extremity.  He explained, "[l]evel of pain is difficult to determine but his credibility is poor.  It would be appropriate to obtain another electrodiagnostic procedure by a certified electromyographer."  He reported that he doubted the presence of radiculopathy at any level.

A VA examination was conducted in April 2008 to assess the Veteran's current lumbar spine symptoms.  The Veteran reported continuing low back pain at 6-7/10 in severity, which radiates to his right lower extremity.  He reported that he is on permanent disability due to episodes of incapacitation, and he lies in bed most days (at least half of each month).  The Veteran ambulates with crutches.  Range of motion testing confirmed flexion to 40 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left rotation to 30 degrees.  The examiner reported that the Veteran's range of motion was limited by pain at the extremes, but not by weakness, fatigability or lack of endurance following repetitive use or flare-ups.  There was bilateral paraspinal tenderness.  The Veteran's muscle strength was reduced to 3/5, which the examiner opined "was consistent give-way weakness which suggests to me that he is really not trying to truly give me a good strength exam."  Sensation to dull and sharp touch was decreased from L3-S1.

The Veteran was afforded a VA examination in March 2012, at which time the examiner diagnosed a herniated disc of the lumbar spine.  The Veteran endorsed flare-ups, which he described as an inability to bend or to lift heavy items.  He must use a cane to ambulate short and long distances.  Range of motion testing showed flexion to 15 degrees with pain, extension to 5 degrees with pain, right and left lateral flexion to 10 degrees with pain, and right and left lateral rotation to 10 degrees with pain.  There was no additional limitation of motion upon repetitive motion testing.  Functional loss/impairment was manifested by less movement than normal, pain on movement, and disturbance of locomotion.  The Veteran exhibited tenderness to deep palpation of the paravertebral muscles.  Guarding and muscle spasm, which resulted in abnormal gait, were present.  The Veteran's muscle strength was intact, and there was no evidence of muscle atrophy.  Reflexes were normal.  Sensory examination was decreased at the bilateral lower legs, ankles, and feet.  Straight leg raise testing was positive, bilaterally.  The examiner indicated that the Veteran does have radiculopathy.  The examiner further stated that the Veteran does exhibit intervertebral disc syndrome (IVDS), which he reports results in incapacitating episodes of at least six weeks duration over the past twelve months.  The examiner reported that the Veteran's lumbar spine disability does impact his ability to work; specifically, he has limited bending, stooping, and heavy lifting.

In a separate March 2012 VA examination, the examiner diagnosed the Veteran with severe radiculopathy, bilaterally.  He stated that the Veteran has mild intermittent pain in the bilateral lower extremities.  He also has moderate paresthesias/dysesthesias, and severe numbness in the bilateral lower extremities.  The examiner reported that there was involvement of both the femoral and sciatic nerve groups, bilaterally.

The Veteran was afforded a VA examination in November 2015 as to his lumbar spine disability.  The examiner diagnosed the Veteran with a lumbosacral strain.  He reported that the Veteran did not have flare-ups or functional loss due to his lumbar spine disability.  Range of motion testing indicated forward flexion to 30 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees.  There was no evidence of pain on weight-bearing.  No additional limitation of motion was exhibited upon repetitive use testing.  There was mild to moderate tenderness of the lumbar spine.  The examiner indicated that pain, weakness, fatigability, and incoordination do not significantly limit functional ability with repeated use over time.  The examiner reported that the Veteran exhibited muscle spasm, localized tenderness, and guarding in his low back, which did not result in abnormal gait or abnormal spinal contour.  The examiner reported that additional factors contributing to the Veteran's lumbar spine disability were less movement than normal, disturbance of locomotion, and interference with sitting or standing.  Muscle strength was intact, and there was no evidence of atrophy.  Reflexes were intact, bilaterally, and sensory examination was normal.  Bilateral straight leg raise testing was negative.  The examiner reported that the Veteran does have mild radiculopathy in the bilateral lower extremities manifested by mild intermittent pain, mild paresthesias/dysesthesias, and numbness.  There was involvement of the sciatic nerve groups, bilaterally.  There was no evidence of ankylosis.  The examiner reported that the Veteran does not have IVDS and his lumbar spine disability does not impact his ability to work.

Pursuant to the March 2017 Board Remand, the Veteran was most recently afforded a VA examination in May 2017.  The examiner rendered the following diagnoses:  impairment of the lumbar spine with DDD, lumbar DDD, and lumbar IVDS (right sciatic).  The examiner noted the Veteran's report of flare-ups of low back symptoms manifested by sharp pain.  He reported that pain, weakness, fatigability, and incoordination do significantly limit the Veteran's functional ability with repeated use over a period of time.  The Veteran exhibited localized tenderness of the lumbar spine, which did not result in abnormal gait or abnormal spinal contour.  There was less movement than normal of the lumbar spine.  There was no evidence of muscle atrophy; ankylosis was not present.  Sensory examination was decrease din the right foot; all other areas were normal.  Straight leg raise testing was negative, bilaterally.  The May 2017 VA examiner diagnosed the Veteran with radiculopathy of the right lower extremity manifested by mild intermittent pain, mild paresthesias/dysesthesias, and mild numbness.  The examiner reported that the Veteran's IVDS does not result in incapacitating episodes.  The Veteran relies upon the occasional use of a brace and the regular use of a cane for ambulation.  The examiner reported that the Veteran's lumbar spine disability does impact his ability to work.  Specifically, the examiner opined that the Veteran has an inability to perform frequent, certain occupational tasks such as climbing, stooping, kneeling, and crouching.  He also has decreased ability to stand and ambulate secondary to pain.  The examiner additionally reported that "[t]here is objective evidence of pain on passive range of motion testing of the back; [t]here is objective evidence of pain on non-weight bearing testing of the back."

A review of the medical evidence of record shows that the Veteran's lumbar spine symptoms do not more nearly approximate the criteria for rating in excess of the currently assigned 40 percent evaluation.  Critically, neither the Veteran's treatment records nor the numerous VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, as defined in Note (5) to the General Rating Formula for Diseases and Injuries of the Spine.  Range of motion testing shows that the Veteran's spine is not fixed in flexion or extension.  The lay statements similarly do not indicate that there has been ankylosis or symptoms indicative of ankylosis.  As such, an increased rating based upon unfavorable ankylosis of the thoracolumbar spine, or of the entire spine, is not warranted based upon the diagnostic criteria.

Moreover, although VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2017), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  In this regard, the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, is not applicable, as range of motion findings will not impact the Board's decision on appeal.

As described above, the Veteran has been diagnosed with IVDS of the lumbar spine.  To this end, the Board recognizes that the Veteran has reported experiencing incapacitating episodes due to his low back symptoms.  See, e.g., the VA examination reports dated February 2012 and April 2003.  There is, however, no medical evidence that the Veteran was prescribed physician ordered bed rest during the appeal period.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  Accordingly, the Board finds that rating the lumbar spine disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not afford the Veteran.

Additionally, as indicated above, Note 1 of the General Rating Formula for Disease and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code.  In this regard, based on the Veteran's complaints of pain, paresthesias, and numbness, and the Board finds that separate ratings for radiculopathy of the right and left lower extremities are warranted.

Examination and treatment providers have most consistently identified impairment of the sciatic nerve group in the Veteran's right and left lower extremities.  Diagnostic Code 8520 applies to impairment of the sciatic nerve.  38 C.F.R. § 4.124a.  Under DC 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost, warrants an 80 percent rating.

Words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.

When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

Based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the evidence of record more closely approximates moderately severe incomplete paralysis of the sciatic nerve in the right and left lower extremities throughout the rating period on appeal.  38 C.F.R. § 4.7.  In this regard, the evidence shows that the Veteran had reduced muscle strength, impaired reflexes and impaired sensation in the right and left lower legs and feet.  See, e.g., the VA examinations dated February 2007, April 2008, February 2012, March 2012, and May 2017.  The Board recognizes that the May 2017 VA examiner only diagnosed the Veteran with radiculopathy of the right lower extremity; however, radiculopathy of the left lower extremity has repeatedly been identified by examination and treatment providers in the past.  See, e.g., the VA examinations dated February 2007, April 2008, February 2012, and March 2012.  There was also evidence of significant weakness of the bilateral legs and feet, and must rely upon a cane for ambulation.  Muscle strength was shown to be impaired and the Veteran repeatedly reported difficulty walking, standing, and sitting due to flare-ups of radicular symptoms including numbness and pain.  In light of the foregoing, the Board concludes that the Veteran's radiculopathy of the right and left lower extremities more closely approximates 40 percent disability ratings.

The Board also finds that the evidence does not more nearly approximate severe incomplete paralysis of either leg, and the evidence was not approximately evenly balanced on this point at any time during the appeal period.  The degree of incomplete paralysis in the bilateral lower extremities indicated by the evidence of record is no more than moderately severe.  Although there were abnormal findings of decreased sensory perception and muscle strength, as well as numbness, the Veteran's function of his lower extremities did not show marked muscular atrophy.  In addition, complete paralysis of either extremity was not demonstrated at any time.  As such, it cannot be said that the nature and severity of the abnormalities more nearly approximated severe incomplete paralysis in either lower extremity, or that the evidence is in relative equipoise on this point.

Thus, initial ratings of 40 percent, but no higher, are warranted for radiculopathy of the right and left lower extremities throughout the appeal period.  Moreover, as described above, the preponderance of the evidence shows that the Veteran's impairment of the lumbar spine with DDD does not warrant a rating in excess of 40 percent at any time during the appeal period.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbar spine and radiculopathy disabilities, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that a higher ratings would be warranted.  Hart, supra.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 40 percent for service-connected impairment of the lumbar spine with DDD is denied.

Entitlement to an initial 40 percent rating for right leg radiculopathy is granted, subject to the legal authority governing the payment of compensation.

Entitlement to an initial 40 percent rating for left leg radiculopathy is granted, subject to the legal authority governing the payment of compensation.



REMAND

As was discussed above, in this decision the Board has assigned separate initial ratings for radiculopathy of the Veteran's right and left lower extremities.  Clearly, the AOJ has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's determinations.  Accordingly, the issue of TDIU must be remanded in order for the AOJ to readjudicate the Veteran's TDIU claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

After completing any additional development considered pertinent, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


